DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the 150 word limit and also because it includes the legal phraseology “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-12 are objected to
Claim 1, at line 17, recites “through the pressure relief ring” but should instead read --with the pressure relief ring--.
Claim 1, at the second to last line, recites “the inner passage, a first flow passage” but for clarity should instead read --the inner passage and a first flow passage--.
Claims 2-12 are also objected to as they depend from claim 1.
Claim 8, at line 6, recites “through the first sealing portion” but for clarity should instead read --with the first sealing portion--.
Claim 9, at line 3, recites “through a retainer ring” but for clarity should instead read --with a retainer ring--.
Claim 11, at line 5, recites “through the first sealing portion” but for clarity should instead read --with the first sealing portion--.
Claim 12, at line 5, recites “through the first sealing portion” but for clarity should instead read --with the first sealing portion--.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,241,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the issued patent claims include each of the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 14 recites “a bottom of the pressure relief ring”. This limitation is indefinite as no frame of reference is given for what constitutes a “bottom” of the ring, i.e. one of ordinary skill in the art would not be readily apprised of what surface of a prior art ring would be considered the “bottom” versus a top of the ring. For examination purposes the claim is presumed to describe a ring configured as shown in the figures of the instant application.
	Regarding claims 2-12, the claims are rejected due to dependence from claim 1.
	Further regarding claim 4, the claim recites “the first valve port, the connecting column and the groove are formed through the same process”. This limitation is indefinite as it is unclear what is meant by the components being formed by the “same process”, and there is not sufficient discussion in the specification that would allow one of ordinary skill in the art to be apprised of the metes and bounds of the claim. For examination purposes any arrangement of the claimed components that is not explicitly disclosed as not being formed by the same process will be considered to meet the limitations of the claim.
	Additionally, the term "smoothly" in claim 4 is a relative term which renders the claim indefinite. The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as it is not clear what type of configuration would be considered to be “smooth”. For examination purposes any arrangement of the claimed components that is not explicitly disclosed as not being smooth will be considered to meet the limitations of the claim.
Further regarding claim 5, lines 2-3 recite “an end of the spring support seat close to the connecting column”. The term "close" is a relative term which renders the claim indefinite. The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as it is not clear what proximity would be considered to be “close”. For examination purposes any arrangement of the claimed components that is not explicitly disclosed as not being close will be considered to meet the limitations of the claim.
	Similarly, line 3 recites “an end of the fitting portion away from the first chamber”. The term "away" is a relative term which renders the claim indefinite. The term "away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as it is not clear what proximity would be considered to be “away”. For examination purposes any arrangement of the claimed components that is not explicitly disclosed as not being away will be considered to meet the limitations of the claim.
	Further regarding claim 6, line 3 recites “a part of the first chamber fits with a stroke of the pressure of the pressure relief ring”. This limitation is indefinite as it is unclear how a chamber can fit with a stroke. For examination purposes the claim is presumed to mean that the chamber is sized to accommodate a stroke of the pressure relief ring.
	Line 3 recites the pressure relief ring having “a bottom”. This limitation is indefinite as it is unclear whether the claim is referring to the same “bottom” of the ring 
	Line 4 recites “the portion of the first chamber”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to refer to the part of the first chamber which fits the pressure relief ring.
	Further regarding claim 7, line 3 recites “an end of the first valve seat away from the connecting column”. The term "away" is a relative term which renders the claim indefinite. The term "away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as it is not clear what proximity would be considered to be “away”. For examination purposes any arrangement of the claimed components that is not explicitly disclosed as not being away will be considered to meet the limitations of the claim.
	Further regarding claim 10, line 6 recites “a cap-like structure”. This limitation is indefinite as it is unclear what structure qualifies as being like a cap. For examination purposes the claim is presumed to mean a cap structure as shown in the figures.
	
Examiner Note
Claims 1-12 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including a valve seat as recited in claim 1, wherein a passage exists between an outer wall of the valve seat and an inner wall of a chamber and said passage is opened and closed with a pressure relief ring. Specifically, the closest prior art of record (Sheppard; US 
However, these claims cannot be considered to be "allowable” at this time due to the double patenting rejection and rejection(s) under 35 U.S.C. 112 set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the double patenting rejection and/or rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763